EXHIBIT 10.1

Note: Portions of this exhibit indicated by [*] are subject to a confidential
treatment request, and have been omitted from this exhibit. Complete, unredacted
copies of this exhibit have been filed with the Securities and Exchange
Commission as part of the Company’s confidential treatment request. 


MEMORANDUM OF UNDERSTANDINGS




THIS MEMORANDUM OF UNDERSTANDINGS (hereinafter called, “THIS MEMORANDUM”) made
as of 23rd June, 2006, by and between YOZAN INC. (hereinafter called, “YZN”) of
the city of Tokyo, Japan and Airspan Communications Ltd. (hereinafter called,
“ACL”) of the city of Uxbridge, U.K., sets forth the mutual understandings of
the both parties regarding PURCHASE CONTRACT (YZN/ACL-A14) dated 14th April,
2005, between the both parties (hereinafter called, “1st P/C”) and 2nd PURCHASE
CONTRACT (YZN/ACL-S13) dated 13th September, 2005, between the both parties
(hereinafter called, “2nd P/C”) and the MOUs/Amendments/Supplement/Minutes
related to 1st P/C and/or 2nd P/C (hereinafter collectively called, “The
Existing Agreements”), which were made for YZN’s Broadband Wireless Access
Service by WiMAX (hereinafter called, “YZN’s WiMAX Project”). The mutual
understandings of the both parties herein confirmed are as follows:


1.
The immediate scale down of YZN’s WiMAX Project shall be from “3,000 units of
MicroMAX + 30,000 units of ST” to “2,000 units of MicroMAX + the quantity of ST
which was shipped by 23rd June, 2006, inclusive” (the exact quantities of
Products including the auxiliary items purchased by YZN and delivered by ACL
shall be changed accordingly). The payment by YZN to ACL for the amount of the
Products delivered as above but which exceeds the agreed amount of 16.8 Million
Dollars below mentioned in the item 2 shall be paid subject to the successful
performance of the guarantee under network optimization work mentioned in the
below item 6. Notwithstanding the above scale down of YZN’s WiMAX Project, the
quantities of purchase/sales under The Existing Agreements remain unchanged and
the shipment of the Products exceeding the said quantity after the scale down
shall be concluded and decided through the mutual consent by the end of
September this year.



2.
As the result of the scale down mentioned above, the amount of the Down Payment
already received by ACL, but corresponding to the amount of the excess beyond
the one for the quantity after the said scale down of YZN’s WiMAX Project shall
be deemed paid by YZN to ACL as the payments after shipment for Products shipped
but not yet fully paid by YZN to ACL. Through this shift of payment, the
corresponding part of the pending payments for the Products shipped shall be
settled, but the total amount paid shall be all amount already paid by YZN to
ACL for Products under The Existing Agreements including Down Payment
(hereinafter called, “The Total Paid Amount”), which is about US$16.8 Million.



3.
The payment by YZN to ACL beyond The Total Paid Amount shall be made by the
below item 5.



4.
Products delivered and paid according to the above item 2 shall be deemed as
accepted by YZN as of the date hereof, and the both parties shall immediately
perform the transactions according to The Minutes of The Meetings dated 1st
April, 2006, by the both parties.



5.
The payments for Products shipped by June, 2006, but not paid because it is
beyond The Total Paid Amount and the payment for Products shipped in July, 2006,
or later shall be in 45 days after acceptance or upon the confirmation of
Products performance and reliability mentioned in the below item 6, whichever
later.



6.
ACL will perform the work of “Network Optimization” proposed by ACL to YZN on
21st June, 2006, through the month of July, 2006. For this purpose, ACL will
dispatch its engineers and specialists at its own account, and render its
engineering support more deeply involved in YZN’s work as a telecomm carrier and
fully cooperate with YZN for assurance of operation/service of equipment, system
and network. Further, ACL guarantees that ACL system shall work with a carrier
grade quality, as defined by the mutual consent in acceptance criteria in the
first week of July, 2006, in YZN’s network as of 1st August, 2006.



7.
The both parties confirmed that any claim of Liquidated Damage, Penalty and
Interest of Delayed Payment under The Existing Agreements, so far if any, shall
not be made.



8.
The both parties shall enter into the discussions as soon as possible to prepare
for and secure the work mentioned in the above items 4 and 6.



9.
The both parties confirmed the below cooperation:




 
-
[*].




 
-
[*]




 
-
[*]



10.
This Memorandum is made in two copies and each party has one of these two.





THIS MEMORANDUM is made as of the date hereinabove by:
 

 YOZAN INC.      Airspan Communications, Ltd. /s/ Sunao Takatori     /s/ Eric
Stonestrom

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Sunao Takatori
President and CEO     Eric Stonestrom
CEO

 